
	
		I
		111th CONGRESS
		1st Session
		H. R. 1070
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitation on the capital loss carryovers of individuals to
		  $10,000.
	
	
		1.Limitation on capital loss
			 carryovers of individuals increased to $10,000
			(a)In
			 generalParagraph (1) of
			 section 1211(b) of the Internal Revenue Code of 1986 (relating to limitation on
			 capital losses) is amended to read as follows:
				
					(1)$10,000 ($5,000 in the case of a married
				individual filing a separate return), or
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
